United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD YOUTH CHALLENGE PROGRAM,
ILLINOIS NATIONAL GUARD, Springfield, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1442
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal of decisions of the Office of Workers’
Compensation Programs dated September 6, 2007 and March 20, 2008 denying her claim for
compensation as fact of injury was not established. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty, as alleged.
FACTUAL HISTORY
On July 5, 2007 appellant, then a 55-year-old manager, filed an occupational disease
claim alleging that as a result of constant use of the telephone and cradling the telephone at work

from June 5 through 7, 2007, she suffered from pinched or damaged nerves in her neck, back,
shoulder and arms.
In support of her claim, appellant submitted notes from physical assessments done on
June 11 and 15, 2007 wherein Dr. Eugene Wenthe, a Board-certified family practitioner,
indicated that appellant was complaining of pain in her neck, back and shoulder. These notes are
largely illegible.
By letter dated July 20, 2007, the Office requested that appellant submit medical
evidence of a diagnosed condition causally related to the alleged employment factors. In
response appellant submitted physical therapy notes.
In a July 27, 2007 report, Dr. Joshua D. Warach, a Board-certified neurologist, noted that
electromyogram/nerve conduction velocity studies in both of appellant’s upper extremities
provided evidence of a right C6 radiculopathy as well as left middle cervical root irritation,
electrophysiologically subacute. He noted that cervical spine x-rays of July 12, 2007 with
flexion and extension views showed degenerative changes.
Appellant also submitted notes dated August 2 and 21, 2007 by Dr. Wenthe indicating
that appellant could not drive over 20 miles in one day and excusing her from a conference
because she could not drive the necessary distance due to neck, back and shoulder pain.
By decision dated September 6, 2007, the Office denied appellant’s claim for
compensation because the medical evidence did not establish that the claimed medical condition
resulted from the accepted events.
By letter dated September 11, 2007, appellant, through her attorney, requested a
telephonic hearing. This hearing was conducted on January 4, 2008 at which point she testified
that, during the period June 4 to 7, 2007, one of the busiest times of the year, she worked longer
hours and was constantly on the telephone and cradling the telephone with her neck while typing
on the computer. Appellant noted that she was not having any problems with her neck prior to
June 4, 2007 and that after these busy days she developed a neck problem and sought medical
treatment from her civilian doctor, Dr. Wenthe.
In further support of her claim, appellant submitted the result of a June 11, 2007 x-ray of
the thoracic spine which was interpreted by Dr. Anton J. Johnson, a Board-certified radiologist,
as showing mild degenerative changes, no evidence of acute fracture or subluxation of thoracic
spine. An x-ray of the same date of the cervical spine was interpreted by Dr. Johnson as showing
no evidence of acute fracture, subluxation, prevertebral soft tissue swelling, or neural foraminal
encroachment by hypertrophic spur formation.
In an electrocardiogram report dated June 22, 2007, Dr. Robert V. Trask, a Boardcertified internist with a subspecialty in cardiovascular disease, noted that the study was
generally normal with mild predominantly fixed distal anteroseptal defect without significant
reversible ischemia.

2

By decision dated March 20, 2008, the hearing representative affirmed the Office’s
September 6, 2007 decision. He noted that the medical records provided a diagnosis of cervical
radiculopathy but failed to link this condition to appellant’s claimed employment factors.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 To establish that an
injury was sustained in the performance of duty in a claim for occupational disease, an employee
must submit: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5 The medical evidence must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish a prima
facie claim for compensation. Although she submitted a statement which identified the factors
of employment that she believed caused her condition, which the Office accepted as factual, she
failed to submit medical evidence sufficient to show that she developed a diagnosed condition
causally related to these employment factors. The Office informed appellant of the need to
submit a physician’s opinion which explained how the claimed condition was related to the
implicated employment factors. However, none of the medical evidence in the record establishes
this causal relationship. The reports of Drs. Warach, Johnson and Trask discuss objective tests
but these physicians make no conclusions on causation. Dr. Wenthe’s reports note symptoms
and indicate restrictions on activity, but also do not make any conclusions with regard to
causation. An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Solomon Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

3

employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.7 As appellant failed to provide medical evidence establishing a
causal relationship between a medical condition and her claimed employment factors, the Office
properly denied her claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury in the
performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 20, 2008 and September 6, 2007 are affirmed.
Issued: November 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

